Deny Writ and Opinion Filed August 22, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00857-CV

       IN RE NORTH DALLAS FORNEY INVESTORS, L.L.C., ET AL., Relators

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 11-09384

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Bridges
       Relators contend the trial judge erred by granting a motion to consolidate two cases. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relators have not shown they are entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




                                                  /David L. Bridges/
130857F.P05                                       DAVID L. BRIDGES
                                                  JUSTICE